                                       Exhibit B
    Return To:                                                            Tax Map Reference #:
    Document Management
    Quicken Loans Inc.
    1050 Woodward Ave
    Detroit. MI 48226-1906
    Prepared By:
   Antonio D Williams
   1050 Woodward Ave
   Detroit, MI 48226-1906
    A.mount of Consideration~150, 859. 00

                                            Deed of Trust
                                                                      MIN
   The following information, as further defined below, is provided in accordance with Virginia law:
   This Deed of Trust is given by
   Allen WHITE and Tanya L. WHITE, husband and wife



                                                                                                             , as
   Borrower (trustor), to   Deborah Tomlin

                                                                                                             , as
   Trustee, for the benefit of Mortgage Electronic Registration Systems, Inc. as beneficiary.
   This is a refinance of a Deed of Trust recorded in the clerk's office, Circuit Court of
            ~¼-c,lll.trib(;!O\         , Virginia, in Deed Book l\ftt                      , page 1,.){r
                         , in tld original principal amount of Ili6 1 Ov"O. cc:>          , and with the
   outstanding principal balance which is i '-1'}. 1'75L-JL,, :::i?:> • Pursuant to Section 58 .1. 803E  of
   the Code ofVir • I • I              I    ..         he Book, Page and/ or Instrument Number
   DEFINITIONS
   Words used in multiple sections of this document are defined below and other words are defined in
   Sections 3, 11, 13, 18, 20 and 21. Certain rules regarding the usage of words used in this document are
   also provided in Section 16.
   (A) "Security Instrument" means this document, which is dated        October 27, 2016 , together
       with all Riders to this document.




Case 19-43772-BDL            Doc 10-4       Filed 01/30/20         Ent. 01/30/20 08:57:47            Pg. 1 of 24
   (B) "Borrower"is     All en White and Tanya L. White, husband and wife




        Borrower is the trustor under this Security Instrument.
   (C) "Lender"is     Quicken Loans Inc.
        Lender is a Corporation
        organizedandexistingunderthelawsof                    the State of Michigan
        Lender's address is 1050 Woodward Ave,            Detroit, MI 48226-1906

   (D) "Trustee"is Deborah        Tomlin
        Trustee (whether one or more persons) is a Virginia resident and/or a United States- or
        Virginia-chartered corporation whose principal office is located in Virginia. Trustee's address is
        9001 Arthur Court, Glen Allen, VA 23060
        "Trustee"is

        Trustee (whether one or more persons) is a Virginia resident and/or a United States- or
        Virginia-chartered corporation whose principal office is located in Virginia. Trustee's address is


   .(E) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is
        acting solely as a nominee for Lender and Lender's successors and assigns. MERS is the beneficiary
        under this Security Instrument. MERS is organized and existing under the laws of Delaware, and
        has an address and telephone number of P.O. Box 2026, Flint, MI 48501-2026, tel. (888)
        679-MERS.
   (F) "Note"means the promissory note signed by Borrower and dated           October 27, 2016 . The
       Note states that Borrower owes Lender One Hundred Fifty               Thousand Eight
        Hundred Fifty Nine and 00/100
        Dollars (U.S. $ 150, 859. 00         ) plus interest. Borrower has promised to pay this debt in
        regular Periodic Payments and to pay the debt in full not later than November 1, 2046 . The
        interestratestatedintheNoteis Three and One-Half

        percent (        3. 500 %). If this Security Instrument is an adjustable rate mortgage loan, this initial
        rate is subject to change in accordance with the attached Adjustable Rate Rider.
   (G) "Property"means the property that is described below under the heading "Transfer of Rights in the
       Property."




Case 19-43772-BDL           Doc 10-4         Filed 01/30/20          Ent. 01/30/20 08:57:47              Pg. 2 of 24
    (H) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges
        due under the Note, and all sums due under this Security fastrument, plus interest.
    (I)   "Riders"means all Riders to this Security Instrument that are executed by Borrower. The following
          Riders are to be executed by Borrower [check box as applicable]:
          D    Adjustable Rate Rider   D   Condominium Rider                  D      Second Home Rider
          D    Balloon Rider           [ii] Planned Unit Development Rider    D      1-4 Family Rider
          D    VA Rider                D   Biweekly Payment Rider             [ii]   Other(s) [specify]
                                                                              Legal Attached
    (J)   "Applicable Law" means all controlling applicable federal, state and local statutes, regulations,
          ordinances and administrative mies and orders (that have the effect oflaw) as well as all applicable
          final, non-appealable judicial opinions.
    (K) "Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and
        other charges that are imposed on Borrower or the Property by a condominium association,
        homeowners association or similar organization.
    (L) "Electronic Funds Transfer" means any transfer of funds, other than a transaction originated by
        check, draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic
        instrument, computer, or magnetic tape so as to order, instruct, or authorize a financial institution to
        debit or credit an account. Such term includes, but is not limited to, point-of-sale transfers, automated
        teller machine transactions, transfers initiated by telephone, wire transfers, and automated
        clearinghouse transfers.
   (M) "Escrow Items" means those items that are described in Section 3.
   (N) "MiscelfaneousProceeds" means any compensation, settlement, award of damages, or proceeds.paid
       by any third party (other than insurance proceeds paid under the coverages described in Section 5)
       for: (i) damage to, or destruction of, tb:e Property; (ii) condemnation or other taking of all or any part
       of the Property; (iii) conveyance in lieu of condemnation; or (iv) misrepresentations of, or omissions
       as to, the value and/or condition of the Property.
   (0) "Mortgage Insurance" means insµrance protecting Lender against the nonpayment of, or default on,
       the Loan.
   (P) "PeriodicPayment" means the regularly scheduled amount due for (i) principal and interest under
       the Note, plus (ii) any amounts under Section 3 of this Security Instrument.
   (Q) "RESPA"means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 et seq.) and its
       implementing regulation, Regulation X (12 C.F.R. Part 1024), as they might be amended from time
       to time, or any additional or successor legislation or regulation that governs the same subject matter.
       As used in this Security Instrument, "RESPA" refers to all requirements and restrictions that are
       imposed in regard to a "federally related mortgage loan" even if the Loan does not qualify as a
       "federally related mortgage loan" under RESPA.
   (R) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or
       not that party has assumed Borrower's obligations under the Note and/or this Security Instrument.




Case 19-43772-BDL            Doc 10-4        Filed 01/30/20         Ent. 01/30/20 08:57:47              Pg. 3 of 24
    TRANSFER OF RIGHTS IN THE PROPERTY
    The beneficiary of this Security Instniment is MERS (solely as nominee for Lender and Lender's
    successors and assigns) and the successors and assigns 9fMERS. This Security Instrument secures to
    Lender: (i) the repayment of the Loan, and all renewals, extensions and modifications of the Note; and
    (ii) the performance of Borrower's covenants and agreements under this Security Instrument and the
    Note. For this purpose, Borrower irrevocably grants and conveys to Trustee, in trust, with power of
    sale, the following described property located in the
                   County                 of                         Mecklenburg
       (Type ~fRecording Jurisdiction)                        (Name ofRecording Jurisdiction):




                 SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF.
                             SUBJECT TO COVENANTS OF RECORD.




   which currently has the address of   878 Anchor Dr
                                                                                                           (Street)
                            Bracey                         (City/County), Virginia   23919-2940        (Zip Code)
    ("Property Address"):
   TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
   appurtenances, and fixtures now or hereafter a part of the property. All replacements and additions shall
   also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument
   as the "Property." Borrower understands and agrees that MERS holds only legal title to the interests
   granted by Borrower in this Security Instrument, but, if necessary to comply with law or custom, MERS
   (as nominee for Lender and Lender's successors and assigns) has the right: to exercise any or all of those
   interests, including, but not limited to, the right to foreclose and sell the Property; and to take any action
   required of Lender including, but not limited to, releasing and canceling this Security Instrument.
   BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the
   right to grant and convey the Property and that the Property is une~cumbered, except for encumbrances of
   record. Borrower warrants and will defend generally the title to the Property against all claims and
   demands, subject to any encumbrances ofrecord.




Case 19-43772-BDL            Doc 10-4        Filed 01/30/20          Ent. 01/30/20 08:57:47              Pg. 4 of 24
   THIS SECURJTY INSTRUMENT combines uniform covenants for national use and non-uniform
   covenants with limited variations by jurisdiction to constitute a uniform security instrument covering real
   property.
    UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
    1.   Payment of Principal,lnterest, Escrow Items, Prepayment Charges, and Late Charges.
         Borrower shall pay when due the principal of, and interest on, the debt evidenced by the Note and
         any prepayment charges and late ~harges due under the Note. Borrower shall also pay funds for
         Escrow Items pursuant to Section 3. Payments due under the Note and this Security Instrument shall
         be made in U.S. currency. However, if any check or other instrument received by Lender as payment
         under the Note or this Security Instrument is returned to Lender unpaid, Lender may require that any
         or all subsequent payments due under the Note and this Security Instrument be made in one or more
         of the following forms, as selected by Lender: (a) cash; (b) money order; (c) certified check, bank
         check, treasurer's check or cashier's check, provided any such check is drawn upon an institution
         whose deposits are insured by a federal agency, instrumentality, or entity; or (d) Electronic Funds
         Transfer.
         Payments are deemed received by Lender when received at the location designated in the Note or at
         such other location as may be designated by Lender in accordance with the notice provisions in
         Section 15. Lender may return any payment or partial payment if the payment or partial payments are
         insufficient to bring the Loan current. Lender may accept any payment or partial payment insufficient
         to bring the Loan current, without waiver of any rights hereunder or prejudice to its rights to refuse
         such payment or partial payments in the future, but Lender is not obligated to apply such payments at
         the time such payments are accepted. If each Periodic Payment is applied as of its scheduled due date,
         then Lender need not pay interest on unapplied funds. Lender may hold such unapplied funds until
         Borrower makes payment to bring the Loan current. If Borrower does not do so within a reasonable
         period of time, Lender shall either _apply such funds or return them to Borrower. If not applied
         earlier, such funds will be applied to the outstanding principal balance under the Note immediately
         prior to foreclosure. No offset or claim which Borrower might have now or in the future against
         Lender shall relieve Borrower from making payments due under the Note and this Security Instrument
         or performing the covenants and agreements secured by this Security Instrument.
   2.    Applicationof Payments or Proceeds.Except as otherwise described in this Section 2, all
         payments accepted and applied by Lender shall be applied in the following order of priority:
         (a) interest due under the Note; (b) principal due under the Note; (c) amounts due under Section 3.
         Such payments shall be applied to each Periodic Payment in the order in which it became due. Any
         remaining amounts shall be applied first to late charges, second to any other amounts due under this
         Security Instrument, and then to reduce the principal balance of the Note.
         If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a
         sufficient amount to pay any late charge due, the payment may be applied to the delinquent payment
         and the late charge. If more than one Periodic Payment is outstanding, Lender may apply any payment
         received from Borrower to the repayment of the Periodic Payments if, and to the extent that, each
         payment can be paid in full. To the extent that any excess exists after the payment is applied to the full
         payment of one or more Periodic Payments, such excess may be applied to any late charges due.
         Voluntary prepayments shall be applied first to any prepayment charges and then as described in the
         Note.




Case 19-43772-BDL            Doc 10-4         Filed 01/30/20          Ent. 01/30/20 08:57:47              Pg. 5 of 24
         Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under
         the Note shall not extend or postpone the due date, or ch&age the amount, of the Periodic Payments.
    3.   Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due
         under the Note, until the Note is paid in full, a sum (the "Funds") to provide for payment of amounts
         due for: (a) taxes and assessments and other items which can attain priority over this Security
         Instrument as a lien or encumbrance on the Property; (b) leasehold payments or ground rents on the
         Property, if any; (c) premiums for any and all insurance required by Lender under Section 5; and
         (d) Mortgage Insurance premiums, if any, or any sums payable by Borrower to Lender in lieu of the
         payment of Mortgage Insurance premiums in accordance with the provisions of Section 10. These
         items are called "Escrow Items." At origination or at any time during the term of the Loan, Lender
         may require that Community Association Dues, Fees, and Assessments, if any, be escrowed by
         Borrower, and such dues, fees and assessments shall be an Escrow Item. Borrower shall promptly
         furnish to Lender all notices of amounts to be paid under this Section. Borrower shall pay Lender the
         Funds for Escrow Items unless Lender waives Borrower's obligation to pay the Funds for any or all
         Escrow Items. Lender may waive Borrower's obligation to pay to Lender Funds for any or all Escrow
         Items at any time. Any such waivet may only be in writing. In the event of such waiver, Borrower
         shall pay directly, when and where payable, the amounts due for any Escrow Items for which
         payment of Funds has been waived by Lender and, if Lender requires, shall furnish to Lender receipts
         evidencing such payment within such time period as Lender may require. Borrower's obligation to
         make such payments and to prqvide receipts shall for all purposes be deemed to be a covenant and
         agreement contained in this Security I1:1strument, as the phrase "covenant and agreement" is used in
         Section 9. If Borrower is obligated to pay Escrow Items directly, pursuant to a waiver, and Borrower
         fails to pay the amount due for an Escrow Item, Lender may exercise its rights under Section 9 and
         pay such amount and Borrower shall then be obligated under Section 9 to repay to Lender any such
         amount. Lender may revoke the waiver as to any or all Escrow Items at any time by a notice given in
         accordance with Section 15 and, upon such revocation, Borrower shall pay to Lender all Funds, and
         in such amounts, that are then required under this Section 3.                              ·
         Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply
         the Funds at the time specified under RESPA, and (b) not to exceed the maximum amount a lender
         can require under RESPA. Lender shall estimate the amount of Funds due on the basis of current data
         and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
         Applicable Law.                                                            ·
         The Funds shall be held in an institution whose deposits are insured by a federal agency,
         instrumentality, or entity (including Lender, if Lender is an institution whose deposits are so insured)
         or in any Federal Home Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later
         than the time specified under RESPA. Lender shall not charge Borrower for holding and applying the
         Funds, annually analyzing the escrow account, or verifying the Escrow Items, unless Lender pays
         Borrower interest on the Funds and Applicable Law permits Lender to make such a charge. Unless an
         agreement is made in writing or Applicable Law requires interest to be paid on the Funds, Lender
         shall not be required to pay Borrower any interest or earnings on the Funds. Borrower and Lender
         can agree in writing, however, that interest shall be paid on the Funds. Lender shall give to
         Borrower, without charge, an annual accounting of the Funds as required by RESPA.




Case 19-43772-BDL            Doc 10-4        Filed 01/30/20         Ent. 01/30/20 08:57:47              Pg. 6 of 24
         If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to
         Borrower for the excess funds in accordance with RESPA., If there is a shortage of Funds held in
         escrow, as defined under RESPA, Lender shall notify Borrower as required by RESPA, and
         Borrower shall pay to Lender the amount necessary to make up the shortage in accordance with
         RESPA, but in no more than 12 monthly payments. If there is a deficiency of Funds held in escrow,
         as defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall
         pay to Lender the amount necessary to make up· the deficiency in accordance with RESPA, but in no
         more than 12 monthly payments.
         Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund
         to Borrower any Funds held by Lender.
    4.   Charges; Liens.Borrower shall pay all taxes, assessments, charges, fines, and impositions
         attributable to the Property which can attain priority over this Security Instrument, leasehold
         payments or ground rents on the Property, if any, and Community Association Dues, Fees, and
         Assessments, if any. To the extent that these items are Escrow Items, Borrower shall pay them in the
         manner provided in Section 3.
         Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
         Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner
         acceptable to Lender, but only so long as Borrower is performing such agreement; (b) contests the
         lien in good faith by, or defends against enforcement of the lien in, legal proceedings which in
         Lender's opinion operate to prevent the enforcement of the lien while those proceedings are pending,
         but only until such proceedings are concluded;. or (c) secures from the holder of the lien an agreement
         satisfactory to Lender subordinating the lien to this Security Instrument. If Lender determines that
         any part of the Property is subject to a lien which can attain priority over this Security Instrument,
         Lender may give Borrower a notice identifying the lien. Within 10 days of the date on which that
         notice is given, Borrower shall satisfy the lien or take one or more of the actions set forth above in
         this Section 4.
         Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or
         reporting service used by Lender in connection with this Loan.
   5.    Property Insurance.Borrower shall keep the improvements now existing or hereafter erected on the
         Property insured against loss by fife, hazards included within the term "extended coverage," and any
         other hazards including, but not limited to, earthquakes and floods, for which Lender requires
         insurance. This insurance shall be maintained in the amounts (including deductible levels) and for the
         periods that Lender requires. What Lender requires pursuant to the preceding sentences can change
         during the term of the Loan. The insurance carrier providing the insurance shall be chosen by
         Borrower subject to Lender's right to disapprove Borrower's choice, which right shall not be
         exercised unreasonably. Lender may require Borrower to pay, in connection with this Loan, either:
         (a) a one-time charge for flood zone determination, certification and tracking services; or (b) a
         one-time charge for flood zone determination and certification services and subsequent charges each
         time remappings or similar changes occur which reasonably might affect such determination or
         certification. Borrower shall also be responsible for the payment of any fees imposed by the Federal
         Emergency Management Agency in connection with the review 6f any flood zone determination
         resulting from an objection by Borrower.




Case 19-43772-BDL           Doc 10-4        Filed 01/30/20          Ent. 01/30/20 08:57:47            Pg. 7 of 24
       If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance
       coverage, at Lender's option and Borrower's expense. Ler..der is under no obligation to purchase any
       particular type or amount of coverage. Therefore, such coverage shall cover Lender, but might or
       might not protect Borrower, Borrower's equity in the Property, or the contents of the Property,
       against any risk, hazard or liability and might provide greater or lesser coverage than was previously
       in effect. Borrower acknowledges that the cost of the insurance coverage so obtained might
       significantly exceed the cost of insurance that Borrower could have obtained. Any amounts disbursed
       by Lender under this Section 5 shall become additional debt of Borrower secured by this Security
       Instrument. These amounts shall bear interest at the Note rate from the date of disbursement and shall
       be payable, with such interest, upon notice from Lender to Borrower requesting payment.
       All insurance policies required by Lender and renewals of such policies shall be subject to Lender's
       right to disapprove such policies, shall include a standard mortgage clause, and shall name Lender as
       mortgagee and/or as an additional loss payee. Lender shall have the right to hold the policies and
       renewal certificates. If Lender requires, Borrower shall promptly give to Lender all receipts of paid
       premiums and renewal notices. If Borrower obtains any form of insurance coverage, not otherwise
       required by Lender, for damage to, or destruction of, the Property, such policy shall include a
       standard mortgage clause and shall name Lender as mortgagee and/or as an additional loss payee.
       In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may
       make proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree
       in writing, any insurance proceeds; whether or not the underlying insurance was required by Lender,
       shall be applied to restoration or repair of the Property, if the restoration or repair is economically
       feasible and Lender's security is not lessened. During such repair and restoration period, Lender shall
       have the right to hold such insurance proceeds until Lender has had an opportunity to inspect such
       Property to ensure the work has been completed to Lender's satisfaction, provided that such
       inspection shall be undertaken promptly. Lender may disburse proceeds for the repairs and restoration
       in a single payment or in a series of progress payments as the work is completed. Unless an
       agreement is made in writing or Applicable Law requires interest to be paid on such insurance
       proceeds, Lender shall not be required to pay Borrower any interest or earnings on such proceeds.
       Fees for public adjusters, or other third parties, retained by Borrower shall not be paid out of the
       insurance proceeds and shall be the sole obligation of Borrower. If the restoration or repair is not
       economically feasible or Lender's security would be lessened, the insurance proceeds shall be applied
       to the sums secured by this Security Instrument, whether or not then due, with the excess, if any,
       paid to Borrower. Such insurance proceeds shall be applied in the order provided for in Section 2.
       If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance
       claim and related matters. If Borrower does not respond within 3 0 days to a notice from Lender that
       the insurance carrier has offered to settle a claim, then Lender may negotiate and settle the claim. The
       30-day period will begin when the notice is given. In either event, or if Lender acquires the Property
       under Section 22 or otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to any
       insurance proceeds in an amount not to exceed the amounts unpaid under the Note or this Security
       Instrument, and (b) any other of Borrower's rights (other than the right to any refund of unearned
       premiums paid by Borrower) under all insurance policies covering the Property, insofar as such rights
       are applicable to the coverage of the Property. Lender may use the insurance proceeds either to repair
       or restore the Property or to pay amounts unpaid under the Note or this Secm:ity Instrument, whether
       or not then due.




Case 19-43772-BDL          Doc 10-4        Filed 01/30/20         Ent. 01/30/20 08:57:47             Pg. 8 of 24
    6.   Occupancy.Borrower shall occupy, establish, and use the Property as Borrower's principal
         residence within 60 days after the execution of this Securicy Instrument and shall continue to occupy
         the Property as Borrower's principal residence for at least one year after the date of occupancy, unless
         Lender otherwise agrees in writing, which consent shall not be unreasonably withheld, or unless
         extenuating circumstances exist which are beyond Borrower's control.
    7.   Preservation,Maintenanceand Protection of the Property; Inspections.Borrower shall not
         destroy, damage or impair the Property, allow the Property to deteriorate or commit waste on the
         Property. Whether or not Borrower· is residing in the Property, Borrower shall maintain the Property
         in order to prevent the Property from deteriorating or decreasing in value due to its condition. Unless
         it is determined pursuant to Section 5 that repair or restoration is not economically feasible, Borrower
         shall promptly repair the Property if damaged. to avoid further deterioration or damage, If insurance
         or condemnation proceeds are paid in connection with damage to, or the taking of, the Property,
         Borrower shall be responsible for repairing or restoring the Property only if Lender has released
         proceeds for such purposes. Lender may disburse proceeds for the repairs and restoration in a single
         payment or in a series of progress payments as the work is completed. If the insurance or
         condemnation proceeds are not sufficient to repair or restore the Property, Borrower is not relieved of
         Borrower's obligation for the completion of such repair or restoration.
         Lender or its agent may make reasonable entries upon and inspections of the Property. If it has
         reasonable cause, Lender may inspect the interior of the improvements on the Property. Lender shall
         give Borrower notice at the time of or prior to such an interior inspection specifying such reasonable
         cause.
    8.   Borrower's Loan Application.Borrower shall be in default if, during the Loan application process,
         Borrower or any persons or entities acting at the direction of Borrower or with Borrower's knowledge
         or consent gave materially false, misleading, or inaccurate information or statements to Lender (or
         failed to provide Lender with material information) in connection with tlie Loan. Material
         representations include, but are not limited to, representations concerning Borrower's occupancy of
         the Property as Borrower's principal residence.
   9.    Protectionof Lender's Interest in the Property and Rights Under this Security Instrument.
         If(a) Borrower fails to perform the covenants and agreements contained in this Security Instrument,
         (b) there is a legal proceeding that might significantly affect Lender's interest in the Property and/or
         rights under this Security Instrument (such as a proceeding in bankruptcy, probate, for condemnation
         or forfeiture, for enforcement of a lien which may attain priority over this Security Instrument or to
         enforce laws or regulations), or (c) Borrower has abandoned the Property, then Lender may do and
         pay for whatever is reasonable or appropriate to protect Lender's interest in the Property and rights
         under this Security Instrument, including protecting and/or assessing the value of the Property,
         and securing and/or repairing the Property. Lender's actions can include, but are not limited to:
         (a) paying any sums secured by a lien which has priority over this Security Instrument; (b) appearing
         in court; and (c) paying reasonable attorneys' fees to protect its interest in the Property and/or rights
         under this Security Instrument, including its secured position in a bankruptcy proceeding. Securing
         the Property includes, but is not limited to, entering the Property to make repairs, change locks,
         replace or board up doors and windows, drain water from pipes, eliminate building or other code
         violations or dangerous conditions, and have utilities turned on or off. Although Lender may take
         action under this Section 9, Lender does not have to do so and is not under any duty or obligation to




Case 19-43772-BDL            Doc 10-4        Filed 01/30/20          Ent. 01/30/20 08:57:47             Pg. 9 of 24
         do so. It is agreed that Lender incurs no liability for not taking any or all actions authorized under
         this Section 9.
         Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower
         secured by this Security Instrument. These amounts shall bear interest at the Note rate from the date
         of disbursement and shall be payable, with such interest, upon notice from Lender to Borrower
         requesting payment.
         If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the
         lease. If Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge
         unless Lender agrees to the merger in writing.
    10. Mortgage Insurance.If Lender required Mortgage Insurance as a condition of making the Loan,
        Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect. If, for any
        reason, the Mortgage Insurance coverage required by Lender ceases to be available from the mortgage
        insurer that previously provided such insurance and Borrower was required to make separately
        designated payments toward the premiums for Mortgage Insurance, Borrower shall pay the premiums
        required to obtain coverage substantially equivalent to the Mortgage Insurance previously in effect, at
        a cost substantially equivalent to the cost to Borrower of the Mortgage Insurance previously in effect,
        from an alternate mortgage insurer selected by Lender. If substantially equivalent Mortgage Insurance
        coverage is not available, Borrower shall continue to pay to Lender the amount of the separately
        designated payments that were due when the insurance coverage ceased to be in effect. Lender will
        accept, use and retain these payments as a non-refundable loss reserve in lieu of Mortgage Insurance.
        Such loss reserve shall be non-refundable, notwithstanding the fact that the Loan is ultimately paid in
        full, and Lender shall not be required to pay Borrower any interest or earnings on such loss reserve.
        Lender can no longer-require loss reserve payments if Mortgage Insurance coverage (in the amount
        and for the period that Lender requires) provided by an insurer selected by Lender again becomes
        available, is obtained, and Lender requires separately designated payments toward the premiums for
        Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan and
        Borrower was required to make separately designated payments toward the premiums for Mortgage
        Insurance, Borrower shall pay the premiums required to maintain Mortgage Insurance in effect, or to
        provide a non-refundable loss reserve, until Lender's requirement for Mortgage Insurance ends in
        accordance with any written agreement between Borrower and Lender providing for such termination
        or until termination is required by Applicable Law. Nothing in this Section 10 affects Borrower's
        obligation to pay interest at the rate provided in the Note.
        Mortgage Insurance reimbur~es Lender (or any entity that purchases the Note) for certain losses it
        may incur if Borrower does not repay the Loan as agreed. Borrower is not a party to the Mortgage
        Insurance.
        Mortgage insurers evaluate their total risk on all such insurance in force from time to time, and may
        enter into agreements with other parties that share or modify their risk, or reduce losses. These
        agreements are on terms and conditions that are satisfactory to the mortgage insurer and the other
        party (or parties) to these agreements. These agreements may require the mortgage insurer to make
        payments using any source of funds that the mortgage insurer may have available (which may include
        funds obtained from Mortgage Insurance premiums).




Case 19-43772-BDL           Doc 10-4         Filed 01/30/20         Ent. 01/30/20 08:57:47              Pg. 10 of 24
        As a result of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer,
        any other entity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts
        that derive from (or might be characterized as) a portion of Borrower's payments for Mortgage
        Insurance, in exchange for sharing or modifying the mortgage insurer's risk, or reducing losses. If
        such agreement provides that an affiliate of Lender takes a share of the insurer's risk in exchange for
        a share of the premiums paid to the insurer, the arrangement is often termed "captive reinsurance."
        Further:
        (a)   Any such agreements will not affect the amounts that Borrower has agreed to pay for
              Mortgage Insurance, or any other terms of the Loan. Such agreements will not increase the
              amount Borrower will owe for Mortgage Insurance, and they will not entitle Borrower to
              any refund.
        (b) Any such agreements will not affect the rights Borrower has - if any - with respect to the
            Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law. These
            rights may include the right to receive certain disclosures, to request and obtain
            cancellation of the Mortgage Insurance, to have the Mortgage Insurance terminated
            automatically, and/or to receive a refund of any Mortgage Insurance premiums that were
            unearned at the time of such cancellation or termination.
    11. Assignmentof MiscellaneousProceeds; Forfeiture.All Miscellaneous Proceeds are hereby
        assigned to and shall be paid to Lender.
        If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of
        the Property, if the restoration or repair is economically feasible and Lender's security is not
        lessened. During such repair and restoration period, Lender shall have the right to hold such
        Miscellaneous Proceeds until Lender has had an opportunity to inspect such Property to ensure the
        work has been completed to Lender's satisfaction, provided that such inspection shall be undertaken
        promptly. Lender may pay for the repairs and restoration in a single disbursement or in a series of
        progress payments as the work is completed. Unless an agreement is made in writing or Applicable
        Law requires interest to be paid on such Miscellaneous Proceeds, Lender shall not be required to pay
        Borrower any interest or earnings on such Miscellaneous Proceeds. If the restoration or repair is not
        economically feasible or Lender's security would be lessened, the Miscellaneous Proceeds shall be
        applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if
        any, paid to Borrower. Such Miscellaneous Proceeds shall be applied in the order provided for in
        Section 2.
        In the event of a total taking, destmction, or loss in value of the Property, the Miscellaneous
        Proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due,
        with the excess, if any, paid to Borrower.
        In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
        value of the Property immediately before the partial taking, destruction, or loss in value is equal to
        or greater than the amount of the sums secured by this Security Instmment immediately before the
        partial taking, destmction, or loss in value, unless Borrower and Lender otherwise agree in writing,
        the sums secured by this Security Instrument shall be reduced by the amount of the Miscellaneous
        Proceeds multiplied by the following fraction: (a) the total amount of the sums secured immediately
        before the partial taking, destmction, or loss in value divided by (b) the fair market value of the




Case 19-43772-BDL          Doc 10-4         Filed 01/30/20         Ent. 01/30/20 08:57:47              Pg. 11 of 24
         Property immediately before the partial taking, destruction, or loss in value. Any balance shall be
         paid to Borrower.
         In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
         value of the Property immediately before the partial taking, destruction, or loss in value is less than
         the amount of the sums secured immediately before the partial taking, destruction, or loss in value,
         unless Borrower and Lender otherwise agree in writing, the Miscellaneous Proceeds shall be applied
         to the sums secured by this Security Instrument whether or not the sums are then due.
         If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the
         Opposing Party (as defined in the next sentence) offers to make an award to settle a claim for
         damages, Borrower fails to-respond to Lender within 30 days after the date the notice is given,
         Lender is authorized to collect and apply the Miscellaneous Proceeds either to restoration or repair of
         the Property or to the sums secured by this Security Instrument, whether or not then due. "Opposing
         Party" means the third party that owes Borrower Miscellaneous Proceeds or the party against whom
         Borrower has a right of action in regard to Miscellaneous Proceeds.
         Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in
         Lender's judgment, could result in forfeiture of the Property or other material impairment of Lender's
         interest in the Property or rights under this Security Instrument. Borrower can cure such a default
         and, if acceleration has occurred, reinstate as provided tn Section 19, by causing the action or
         proceeding to be dismissed with a rµling that, in Lender's judgment, precludes forfeiture of the
         Property or other material impairment of Lender's interest in the Property or rights under this
         Security Instrnment. The proceeds of any award or claim for damages that are attributable to the
         impairment of Lender's interest in the Property are hereby assigned and shall be paid to Lender.
         All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be
         applied in the order provided for in Section 2.
    12. Borrower Not Released;ForbearanceBy LenderNot a Waiver. Extension of the time for
         payment or modification of amortization of the sums secured by this Security Instrument granted by
         Lender to Borrower or any Successorin Interest of Borrower shall not operate to release the liability
         of Borrower or any Successors 1n Interest of Borrower. Lender shall not be required to commence
         proceedings against any Successor in Interest of Borrower or to refuse to extend time for payment or
         otherwise modify amortization of the sums secured by this Security Instrument by reason of any
         demand made by the original Borrower or any Successors in Interest of Borrower. Any forbearance
         by Lender in exercising any right or remedy including, without limitation, Lender's acceptance of
        ·payments from third persons, entities or Successors in Interest of Borrower or in amounts less than
         the amount then due, shall not be a waiver of or preclude the exercise of any right or remedy.
    13. Joint and Several Liability;Co-signers;Successorsand Assigns Bound.Borrower covenants
        and agrees that Borrower's obligations and liability shall be joint and several. However, any
        Borrower who co-signs this Security Instrument but does not execute the Note (a "co-signer"): (a) is
        co-signing this Security Instrument only to mortgiige, grant and convey the co-signer's interest in the
        Property under the terms of this Security Instrument; (b) is not personally obligated to pay the sums
        secured by this Security Instrument; and (c) agrees that Lender and any other Borrower can agree to
        extend, modify, forbear or make any accommodations with regard to the terms of this Security
        Instrument or the Note without the co-signer's consent.




Case 19-43772-BDL           Doc 10-4        Filed 01/30/20          Ent. 01/30/20 08:57:47              Pg. 12 of 24
         Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes
         Borrower's obligations under this Security Instrument in writing, and is approved by Lender, shall
         obtain all of Borrower's rights and benefits under this Security Instrnment. Borrower shall not be
         released from Borrower's obligations and liability under this Security Instrnment unless Lender agrees
         to such release in writing. The covenants and agreements of this Security Instrnment shall bind
         (except as provided in Section 20) and benefit the successors and assigns of Lender.
    14. Loan Charges.Lender may charge Borrower fees for services performed in connection with
        Borrower's default, for the purpose of protecting Lender's interest in the Property and rights under
        this Security Instrument, including, but not limited to, attorneys' fees, property inspection and
        valuation fees. In regard to any other fees, the absence of express authority in this Security
        Instrnment to charge a specific fee to Borrower shall not be constrned as a prohibition on the charging
        of such fee. Lender may not charge fees that are expressly prohibited by this Security Instrument or
        by Applicable Law.
         If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so
         that the interest or other loan charges collected or to be collected in connection with the Loan exceed
         the permitted limits, then: (a) any such loan charge shall be reduced by the amount necessary to
         reduce the charge to the permitted limit; and (b) any sums already collected from Borrower which
         exceeded permitted limits will be refonded to Borrower. Lender may choose to make this refund by
         reducing the principal owed under the Note or by making a direct payment to Borrower. If a refund
         reduces principal, the reduction will be treated as a partial prepayment without any prepayment
         charge (whether or not a prepayment charge is provided for under the Note). Borrower's acceptance
         of any such refund made by direct payment to Borrower will constitute a waiver of any right of action
         Borrower might have arising out of such overcharge.
    15. Notices. All notices given by Borrower or Lender in connection with this Security Instrument must
        be in writing. Any notice to Borrower in connection with this Security Instrument shall be deemed to
        have been given to Borrower when mailed by first class mail or when actually delivered to
        Borrower's notice address if sent by other means. Notice to any one Borrower shall constitute notice
        to all Borrowers unless Applicable Law expressly requires otherwise. The notice address shall be the
        Property Address unless Borrower has designated a substitute notice address by notice to Lender.
        Borrower shall promptly notify Lender of Borrower's change of address. If Lender specifies a
        procedure for reporting Borrower's change of address, then Borrower shall only report a change of
        address through that specified procedure. There may be only one designated notice address under this
        Security Instrument at any one time. Any notice to Lender shall be given by delivering it or by
        mailing it by first class mail to Lender's address stated herein unless Lender has designated another
        address by notice to Borrower. Any notice in connection with this Security Instrument shall not be
        deemed to have been given to Lender until actually received by Lender. If any notice required by this
        Security Instrnment is also required under Applicable Law, the Applicable Law requirement will
        satisfy the corresponding requirement under this Security Instrument.
    16. Governinglaw; Severability;Rulesof Construction.This Security Instrument shall be
        governed by federal law and the law of the jurisdiction in which the Property is located. All rights
        and obligations contained in this Security Instrument are subject to any requirements and limitations
        of Applicable Law. Applicable Law might explicitly or implicitly allow the parties to agree by
        contract or it might be silent, but such silence shall not be construed as a prohibition against




Case 19-43772-BDL           Doc 10-4        Filed 01/30/20         Ent. 01/30/20 08:57:47            Pg. 13 of 24
         agreement by contract. In the event that any provision or clause of this Security Instrument or the
         Note conflicts with Applicable Law, such conflict shall n0t affect other provisions of this Security
         Instrument or the Note which can be given effect without the conflicting provision.
         As used in this Security Instrument: (a) words of the masculine gender shall mean and include
         corresponding neuter words or words of the feminine gender; (b) words in the singular shall mean
         and include the plural and vice-versa; and (c) the word "may" gives sole discretion without any
         obligation to take any action.
    17. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security Instrument.
    18. Transfer of the Propertyor a Beneficiallnterest in Borrower.As used in this Section 18,
        "Interest in the Property" means any legal or beneficial interest in the Property, including, but not
        limited to, those beneficial interests transferred in a bond for deed, contract for deed, installment
        sales contract or escrow agreement, the intent of which is the transfer of title by Borrower at a future
        date to a purchaser.
         If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower
         is not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's
         prior written consent, Lender may require immediate payment in full of all sums secured by this
         Security Instrument. However, this option shall not be exercised by Lender if such exercise is
         prohibited by Applicable Law.
         If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
         provide a period of not less than 30 days from the date the notice is given in accordance with Section
         15 within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to
         pay these sums prior to the expiration of this period, Lender may invoke any remedies permitted by
         this Security Instrument without further notice or demand on Borrower.
    19. Borrower's Rightto Reinstate After Acceleration.If Borrower meets certain conditions,
        Borrower shall have the right to have enforcement of this Security Instrument discontinued at any
        time prior to the earliest of: (a) five days before sale of the Property pursuant to any power of sale
        contained in this Security Instrument; (b) such other period as Applicable Law might specify for the
        termination of Borrower's right to reinstate; or (c) entry of a judgment enforcing this Security
        Instrument. Those conditions are that Borrower: (a) pays Lender all sums which then would be due
        under this Security Instrument and the Note as if no acceleration had occurred; (b) cures any default
        of any other covenants or agreements; (c) pays all expenses incurred in enforcing this Security
        Instrument, including, but not limfted to, reasonable attorneys' fees, property inspection and
        valuation fees, and other fees incurred for the purpose of protecting Lender's interest in the Property
        and rights under this Security Instrument; and (d) takes such action as Lender may reasonably require
        to assure that Lender's interest in the Property and rights under this Security Instrument, and
        Borrower's obligation to pay the sums secured by this Security Instrument, shall continue unchanged.
        Lender may require that Borrower pay such reinstatement sums and expenses in one or more of the
        following forms, as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check,
        treasurer's check or cashier's check, provided any such check is drawn upon an institution whose
        deposits are insured by a federal agency, instrumentaHty or entity; or (d) Electronic Funds Transfer.
        Upon reinstatement by Borrower, this Security Instrument and obligations secured hereby shall




Case 19-43772-BDL           Doc 10-4         Filed 01/30/20          Ent. 01/30/20 08:57:47              Pg. 14 of 24
         remain fully effective as ifno acceleration had occurred. However, this right to reinstate shall not
         apply in the case of acceleration under Section 18.
    20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in
        the Note (together with this Security Instrument) can be sold one or more times without prior notice
        to Borrower. A sale might result in a change in the entity (known as the "Loan Servicer") that collects
        Periodic Payments due under the Note and this Security Instrument and performs other mortgage loan
        servicing obligations under the Note, this Security Instrument, and Applicable Law. There also might
        be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of
        the Loan Servicer, Borrower will be given written notice of the change which will state the name and
        address of the new Loan Servicer, the address to which payments should be made and any other
        information RESPA requires in connection with a notice of transfer of servicing. If the Note is sold
        and thereafter the Loan is serviced by a Loan Servicer other than the purchaser of the Note, the
        mortgage loan servicing obligations to Borrower will remain with the Loan Servicer or be transferred
        to a successor Loan Servicer and are not assumed by the Note purchaser unless otherwise provided by
        the Note purchaser.
         Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an
         individual litigant or the member of a class) that arises from the other party's actions pursuant to this
         Security Instrument or that alleges that the other party has breached any provision of, or any duty
         owed by reason of, this Security Instrument, until such Borrower or Lender has notified the other
         party (with such notice given in compliance with the requirements of Section 15) of such alleged
         breach and afforded the other parcy hereto a reasonable period after the giving of such notice to take
         corrective action. If Applicable Law provides a time period which must elapse before certain action
         can be taken, that time period will be deemed to be reasonable for purposes of this paragraph. The
         notice of acceleration and opportunity to cure given to Borrower pursuant to Section 22 and the notice
         of acceleration given to Borrower pursuant to Section 18 shall be deemed to satisfy the notice and
         opportunity to take corrective action provisions of this Section 20.
    21. Hazardous Substances.As used in this Section 21: (a) "Hazardous Substances" are those
        substances defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law and
        the following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic
        pesticides and herbicides, volatile-solvents, materials containing asbestos or formaldehyde, and
        radioactive materials; (b) "Environmental Law" means federal laws and laws of the jurisdiction where
        the Property is located that relate to health, safety or environmental protection; (c) "Environmental
        Cleanup" includes any response action, remedial action, or removal action, as defined in
        Environmental Law; and (d) an "Environmental Condition" means a condition that can cause,
        contribute to, or otherwise trigger an Environmental Cleanup.
        Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous
        Substances, or threaten to release any Hazardous Substances, on or in the Property. Borrower shall
        not do, nor allow anyone else to do, anything affecting the Property (a) that is in violation of any
        Environmental Law, (b) which creates an Environmental Condition, or (c) which, due to the
        presence, use, or release of a Hazardous Substance, creates a condition that adversely affects the value
        of the Property. The preceding two sentences shall not apply to the presence, use, or storage on the
        Property of small quantities of Hazardous Substances that are generally recognized to be appropriate




Case 19-43772-BDL           Doc 10-4        Filed 01/30/20          Ent. 01/30/20 08:57:47             Pg. 15 of 24
        to normal residential uses and to maintenance of the Property (including, but not limited to,
        hazardous substances in consumer.products).
        Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit
        or other action by any governmental or regulatory agency or private party involving the Property and
        any Hazardous Substance or Environmental Law of which Borrower has actual knowledge, (b) any
        Environmental Condition, including but not limited to, any spilling, leaking, discharge, release or
        threat of release of any Hazardous Substance, and (c) any condition caused by the presence, use or
        release ofa Hazardous Substance which adversely affects the value of the Property. If Borrower
        learns, or is notified by any governmental or regulatory authority, or any private party, that any
        removal or other remediation of any Hazardous Substance affecting the Property is necessary,
        Borrower shall promptly take all necessary remedial actions in accordance with Environmental Law.
        Nothing herein shall create any obligation on Lender for an Environmental Cleanup.
    NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
    22. Acceleration; Remedies.Lender shall give notice to Borrower prior to acceleration following
        Borrower's breach of any covenant or agreement in this Security Instrument (but not prior to
        acceleration under Section 18 unless Applicable Law provides otherwise). The notice shall
        specify: (a) the default; (b) the action required to cure the default; (c) a date, not less than 30
        days from the date the notice is given to Borrower, by which the default must be cured; and
        (d) that failure to cure the defaul_t on or before the date specified in the notice may result in
        acceleration of the Sums secured by this Security Instrument and sale of the Property. The notice
        shall further inform Borrower of the right to reinstate after acceleration and the right to bring a
        court action to assert the non-existence of a default or any other defense of Borrower to
        acceleration and sale. If the default is not cured on or before the date specified in the notice,
        Lender at its option may require immediate payment in full of all sums secured by this Security
        Instrument without further demand and may invoke the power of sale and any other remedies
        permitted by Applicable Law. Lender shall be entitled to collect all expenses incurred in
        pursuing the remedies provided in this Section 22, including, but not limited to, reasonable
        attorneys' fees and costs of title evidence.
        If Lender invokes the power of sale, Lender or Trustee shall give to Borrower, the owner of the
        Property, and all other persons, notice of sale as required by Applicable Law. Trustee shall give
        public notice of sale by advertising, in accordance with Applicable Law, once a week for two
        successive weeks in a newspaper having general circulation in the county or city in which any
        part of the Property is located, and by such additional or any different form of advertisement
        the Trustee deems advisable. Trustee may sell the Property on the eighth day after the first
        advertisement or any day thereafter, but not later than 30 days following the last advertisement.
        Trustee, without demand on Borrower, shall sell the Property at public auction to the highest
        bidder at the time and place and under the terms designated in the notice of sale in one or more
        parcels and in any order Trustee determines. Trustee may postpone sale of all or any parcel of
        the Property by advertising in accordance with Applicable Law. Lender or its designee may
        purchase the Property at any sale.




Case 19-43772-BDL         Doc 10-4         Filed 01/30/20         Ent. 01/30/20 08:57:47                Pg. 16 of 24
         Trustee shall deliver to the purchaser Trustee's deed conveying the Property with special
         warranty of title. The recitals in the Trustee's deed sh11ll be prima facie evidence of the truth of
         the statements made therein. Trustee shall apply the proceeds of the sale in the following order:
         (a) to discharge the expenses of executing the trust, including a reasonable commission to
         Trustee; (b) to discharge all taxes, levies, and assessment, with costs and interest if these costs
         have priority over the lien of this Security Instrument, including the due pro rata thereof for the
         current year; (c) to discharge in the order of their priority, if any, the remaining debts and
         obligations secured by this Security Instrument, and any liens of record inferior to this Security
         Instrument under which sale is made, with lawful interest; an,d, (d) the residue of the proceeds
         shall be paid to Borrower or Borrower's assigns. Trustee shall not be required to take possession
         of the Property prior to the sale thereof or to deliver possession of the Property to the purchaser
         at the sale.
    23. Release Upon payment of all sums secured by this Security Instrument, Lender shall request Trustee
        to release this Security Instrument and shall surrender all notes evidencing debt secured by this
        Security Instrument to Trustee. Trustee shall release this Security Instrument. Borrower shall pay any
        recordation costs. Lender may charge Borrower a fee for releasing this Security Instrument, but only
        if the fee is paid to a third party for services rendered and the charging of the fee is permitted under
        Applicable Law.
    24. Substitute Trustee. Lender, at its option, may from time to time remove Trustee and appoint a
        successor trustee to any Trustee appointed hereunder. Without conveyance of the Property, the
        successor trustee shall succeed to all the title, power and duties conferred upon Trustee herein and by
        Applicable Law.
         NOTICE: THE DEBT SECURED HEREBY IS SUBJECT TO CALL IN FULL OR THE
         TERMS THEREOF BEING MODIFIED IN THE EVENT OF SALE OR CONVEYANCE
         OF THE PROPERTY CONVEYED.




Case 19-43772-BDL           Doc 10-4        Filed 01/30/20         Ent. 01/30/20 08:57:47            Pg. 17 of 24
    BY SIGNING BELOW, Borrower accepts and agrees to the terms and 'covenants contained in this Security
    Instrument and in any Rider executed by Borrower and recorded with it.
    Witness the following signatures.



                                                       10/27/2016
    A11 en White                                      -Borrower




                                                       10/27/2016
                                                      -Borrower




                                                      -Borrower




                                                      -Borrower



    D    Refer to the attached Signature Addendum for additional parties and signatures.




Case 19-43772-BDL          Doc 10-4       Filed 01/30/20         Ent. 01/30/20 08:57:47       Pg. 18 of 24
    Acknowledgment
    State of Vi rgi. ni a
    County/City of Mecklenburg
                                        October 27, 2016
    This instrument was acknowledged before me on                               by
    A77 en White and Tanya L. White. husband and wife




    Notary Public   0x-o\'\f'-L K,.    ~ ·, \il 1~S
           · · expires:
    My commission  ·        3-- 31--• f?<..V
                                        "7A'';2,o
    Notary Registration Number:"#- /    ..sf7Yf?1/

                                             CAROLl~E M. WILLIAMS                    '
                                                NOTARY PUB~fo .             ·
                                                 REG. #157481
                                           COMMONWEALTH OF
                                         I MY COMMISSION
                                              ·        :·
                                                          EXPIRES MA VIRGmlA
                                                                    ACH 31, 2020




Case 19-43772-BDL         Doc 10-4      Filed 01/30/20         Ent. 01/30/20 08:57:47    Pg. 19 of 24
    Acknowledgment (Representative Capacity)
    State of
    County/City of
    The foregoing instrument was acknowledged before me this                     by



                                                                                        , on behalf of




    Notary Public

    My commission expires:
    Notary Registration Number:

    Loan Origination Organizatiorclui (:ken     Loans Inc.
    NMLSID:-                           ·.
    Loan Originator:Thomas        Sweeney
    NMLSID:-




Case 19-43772-BDL         Doc 10-4       Filed 01/30/20        Ent. 01/30/20 08:57:47      Pg. 20 of 24
    MERS MIN:

                 PLANNED UNIT DEVELOPMENT RIDER
        THIS PLANNED UNIT DEVELOPMENTRIDERis made this                   27th             day of
                          October, 2016                 , and is incorporated into and shall be
    deemed to amend and supplement the Mortgage, Deed of Trust, or Security Deed (the
    "Security Instrument") of the· same date, given by the undersigned (the "Borrower") to
    secure Borrower's Note to
    Quicken Loans Inc.
    (the "Lender") of the same date and covering the Property described in the Security
    Instrument and located at: ·
                                           878 Anchor Dr
                                       Bracey, VA 23919-2940
                                        [Property Address]
    The Property includes, but is not limited to, a parcel of land improved with a dwelling,
    together with other such parcels and certain common areas and facilities, as described in
    CC &R's as amended from time to tiime

    (the "Declaration")..   The Property is a part of a planned unit development known         as
    Anchor Cove Association

                                 [Name of Planned Unit Development]
    (the "PUD"). The Property also includes Borrower's interest in the homeowners association or
    equivalent entity owning or managing the common areas and facilities of the PUD (the
    "Owners Association") and the uses, benefits and proceeds of Borrower's interest.
         PUD COVENANTS. In addition to the covenants and agreements made in the Security
    Instrument, Borrower and Lender fwrther covenant and agree as follows:
         A. PUD Obligations.Borrower shall perform all of Borrower's obligations under• the PUD's
    Constituent Documents. The "Constituent Documents" are the (i) Declaration; (ii) articles of
    incorporation, trust instrument or any equivalent document which creates the Owners
    Association; and (iii) any by-laws or other rules or regulations of the Owners Association.
    Borrower shall promptly pay, when due, all dues and assessments imposed pursuant to the
    Constituent Documents.



    MULTISTATE PUD RIDER- Sin le.Family - FannieMae/FreddieMac UNIFORM INSTRUMENT

     olte   Kl    r Fi anc1a   erv1ces .        Page 1 of 3              Initials:~      ;ZV




Case 19-43772-BDL           Doc 10-4       Filed 01/30/20     Ent. 01/30/20 08:57:47   Pg. 21 of 24
               rope y nsurance. o ong as the Owners Association maintains, with a generally
    accepted insurance carrier, a "master" or "blanket" policy insuring the Property which is
    satisfactory to Lender and which provides insurance coverage in the amounts (including
    deductible levels), for the periods, and against loss by fire, hazards included within the term
    "extended coverage," and any other hazards, including, but not limited to, earthquakes and
    floods, for which Lender requires insurance, then: (i) Lender waives the provision in Section 3
    for the Periodic Payment to Lender of the yearly premium installments for property insurance
    on the Property; and (ii) Borrower's obligation under Section 5 to maintain property insurance
    coverage on the Property is deemed satisfied to the extent that the required coverage is
    provided by the Owners Associatioh policy.
          What Lender requires as a condition of this waiver can change during the term of the
    loan.
          Borrower shall give Lender prompt notice of any lapse in required property insurance
    coverage provided by the master or blanket policy.
          In the event of a distribution of property insurance proceeds in lieu of restoration or
    repair following a loss to the Property, or to common areas and facilities of the PUD, any
    proceeds payable to Borrower are hereby assigned and shall be paid to Lender. Lender shall
    apply the proceeds to the sums secured by the Security Instrument, whether or not then due,
    with the excess, if any, paid to Borrqwer.
          C. Public Liability Insurance. Borrower shall take such actions as may be reasonable to
    insure that the Owners Association maintains a public liability insurance policy acceptable in
    form, amount, and extent of coverage to Lender.
          D. Condemnation. The proceeds of any award or claim for damages, direct or
    consequential, payable to Borrower in connection with any condemnation or other taking of all
    or any part of the Property or the common areas and facilities of the PUD, or for any
    conveyance in lieu of condemnation, are hereby assigned and shall be paid to Lender. Such
    proceeds shall be applied by Lender to the sums secured by the Security lnstrumerit as
    provided in Section 11.               .
          E. Lender's Prior Consent. Borrower shall not, except after notice to Lender and with
    Lender's prior written consent, eith.er partition or subdivide the Property or consent to: (i) the
    abandonment or termination of the PUD, except for abandonment or termination required by
    law in the case of substantial destruction by fire or other casualty or in the case of a taking
    by condemnation or eminent domain; (ii) any amendment to any provision of the "Constituent
    Documents" if the provision is for the express benefit of Lender; (iii) termination of
    professional management and assumption of self-management of the Owners Association; or
    (iv) any action which would have the effect of rendering the public liability insurance coverage
    maintained by the Owners Association unacceptable to Lender.
          F. Remedies. If Borrower does not pay PUD dues and assessments when due, then
    Lender may pay them. Any amounts disbursed by Lender under this paragraph F shall become
    additional debt of Borrower secured by the Security Instrument. Unless Borrower and Lender
    agree to other terms of payment, these amounts shall bear interest from the date of
    disbursement at the Note rate and shall be payable, with interest, upon notice from Lender to
    Borrower requesting payment.

   ~ RIDER-                     Single Family - Fannie Mae/Freddie Mac _ i j N ! f O R ~
   ----                                       Page2of3       Initials: ~ . . . . . . . .
                                                                        1   LV




Case 19-43772-BDL        Doc 10-4       Filed 01/30/20       Ent. 01/30/20 08:57:47         Pg. 22 of 24
<f




     BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in
     this PUD Rider.


     ~       ~ ~     10/27/2016 (Seal)
                                       ~   /
                                              ~
                                              ~ 0 / 2 7 / 2 0 1 6 (Seal)
     All en White---        '~Borrower Tanya L. White           -Borrower




     _ _ _ _ _ _ _ _ _ _ _ _ _ (Seal)            _ _ _ _ _ _ _ _ _ _ _ _ (Seal)
                            -Borrower                                 -Borrower




     ----~--------(Seal)                         ----~--------(Seal)
                    -Borrower                                   -Borrower




     _ _ _ _ _ _ _ _ _ _ _ _ _ (Seal)            _ _ _ _ _ _ _ _ _ _ _ _ (Seal)
                            -Borrower                                 -Borrower




                      RIDER- Single Family - FannieMae/FreddieMac U N I F O ~
                                           Page 3 of 3               ----




Case 19-43772-BDL      Doc 10-4     Filed 01/30/20    Ent. 01/30/20 08:57:47     Pg. 23 of 24
                                                                   l•




                                      EXHIBIT A- LEGAL DESCRIPTION

  Tax Id Number(s):-

  Land Situated in the County of Mecklenburg in the State of VA

 LACROSSE MAGISTERIAL DISTRICT, CONTAINING 0.576 OF AN ACRE, MORE OR LESS, BEING SHOWN
 AND DESIGNATED AS LOT99, ON A PLAT OF ANCHOR COVE, PREPARED BY BENJAMIN M. EVANS, JR.,
 INC., DATED APRIL 7, 1986, AND RECORDED IN THE CLERK'S OFFICE OF THE CIRCUIT COURT OF
 MECKLENBURG COUNTY, VIRGINIA, IN PLAT BOOK4, PAGES 119-122.

 THE PROPERTY ADDRESS AND TAX PARCEL IDENTIFICATION NUMBER LISTED ARE PROVIDED SOLELY
 FOR INFORMATIONAL PURPOSES.

  NOTE: The Company is prohibited from insuring the area or quantity of the land. The Company does
  not represent that any acreage or footage calculations are correct. References to quantity are for
  identification purposes only.                          ·

 Being the same property conveyed to Allen White and Tanya L. White, husband and wife, as tenants by the
 entirety, with the right of swvivorship as at common law, by deed dated December 11, 2006 of record in Deed
 Instrument/Case No. 060007291, in the County Clerk's Office.
 Commonly known as: 878 Anchor Dr, Bracey, VA 23919-2940




                                                                          INSTRUMENT 160003537
                                                                    RECORDED IN THE CLERK'S OFFICE OF
                                                                         MECKLENBURG COUNTY ON
                                                                      November 3; 2016 AT 02:15 PM
                                                                       $0 GRANTOR TAX l~t~S PAID AS
                                                                  REDUIRED BY SEC 58.1-802 OF THE lJA, CODE
                                                                  STATE:       $0     LOCAL.:           $0
                                                                  REGIONAL CONGESTION RELIEF:            $0
                                                                       MICHELLE G. GORDON, CLERK
                                                                            RECORDED BY: KLP
                                                                                            ILl{Jt {X--

Case 19-43772-BDL            Doc 10-4       Filed 01/30/20        Ent. 01/30/20 08:57:47           Pg. 24 of 24
